Reese, C. J.,
dissenting.
I think the foregoing opinion may be fairly construed *68to mean that, by reason of the fact that defendant made common nse of the square tank engine for switching purposes, it thereby escapes liability for injuries to its employees by reason of the more dangerous character of the engine. If I am correct in this conclusion I cannot agree to the doctrine announced. It is the duty of an employer to provide for his servants such appliances and to make use of such machinery as will tend to reduce the dangers of the employment as much as can be reasonably done; If a square tank is more dangerous in a switch or track yard than the engine with a s1 oping tank, it is the duty to use that which creates the least danger, if accessible. It is unimportant as to how much, or how generally, the more dangerous appliance is used. It ought not to be used at all. Human life is too sacred to be weighed in the balance with the matter of the employer’s convenience or economy. The common knowledge of mankind is that the square tank engine is a more dangerous implement, running. back and forth in the switching yards, than the sloping tank. As to whether the quality of the tank used in this case served to increase the danger or contributed to the death of the deceased is a question for the jury, under proper instructions; to whom these questions should be submitted.
It may be true that the construction of a footboard upon the rear of an engine tank was not intended in the first instance as a place of lookout from which to warn people who are in danger of being killed or injured by the engines, yet our common knowledge, experience and observation tell us that that footboard affords a most excellent point of observation from which to warn people of their danger, and, in switching yards especially, where employees are continually moving about, the safety of persons could be greatly enhanced by placing an employee upon such advantageous point. This is especially true When a square tank which cuts off the view of the engineer and fireman is used. Questions of this kind should be left to the jury.